         Case 1:17-cr-00667-GJH Document 166 Filed 04/15/21 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

United States of America                        *
Plaintiff(s)
                                                *
v.                                                            Case No.: GJH-17-0667
                                                *
Clifton Mosley
Defendant(s)                                   *
                                            ******

         ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE

        In accordance with 28 U.S.C. 636 and Local Rule 301 and 302 of the United States Court
for the District of Maryland, this case is hereby referred to the Honorable Gina L. Simms, United
States Magistrate Judge, for said District, for the following purposes(s):

☐ For all proceedings and the entry of judgment in accordance with 28 U.S.C. 636(c) by
  consent of the parties.

☐ Settlement or other ADR conference.

☐ Discovery disputes as follows:

     ☐    All discovery and related scheduling matters.

     ☐    All discovery matters.

     ☐    Specifically,

☐ Hearing (if necessary), proposed findings of fact, and recommendations for the disposition of
  motions to review administrative determinations in a Social Security or related benefits case
  pursuant to 42 U.S.C. 405 (g).

☐ Ordering and conducting supplementary proceedings in accordance with Md. R. Proc. 2-633.

☐ Reviewing a default judgment and/or making recommendations concerning damages.

☒ Other Attorney Inquiry Hearing


Date: April 15, 2021                                                     /s/
                                                          George J. Hazel
                                                          United States District Judge
